      Case: 3:19-cv-01007-wmc Document #: 166 Filed: 12/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DRIFTLESS AREA LAND CONSERVANCY
and WISCONSIN WILDLIFE FEDERATION,

       Plaintiffs,

v.                                                                           Case No. 19-cv-1007

MICHAEL HUEBSCH, REBECCA VALCQ,
and ELLEN NOWAK, Commissioners, and
PUBLIC SERVICE COMMISSION
OF WISCONSIN,

       Defendants.


           NOTICE OF APPEAL OF DEFENDANTS HUEBSCH AND VALCQ



Notice is hereby given that Defendants Michael Huebsch and Rebecca Valcq hereby appeal to

the United States Court of Appeals for the Seventh Circuit the November 20, 2020 Opinion and

Order denying Defendants’ Motion to Dismiss in the above-captioned matter.



                     [The remainder of this page is intentionally left blank.]




                                                1
      Case: 3:19-cv-01007-wmc Document #: 166 Filed: 12/01/20 Page 2 of 2




Dated: December 1, 2020

Respectfully submitted,
                                           /s/Christianne A.R. Whiting
                                           Cynthia E. Smith
                                           Chief Legal Counsel
                                           Public Service Commission of Wisconsin
                                           4822 Madison Yards Way, 6th Floor
                                           P.O. Box 7854
                                           Madison, WI 53707-7854
                                           Cynthia.Smith@wisconsin.gov
                                           Phone No. 608-266-1264
                                           State Bar No. 1021140

                                           Christianne A.R. Whiting
                                           Assistant General Counsel
                                           Christianne.Whiting@wisconsin.gov
                                           Phone No. 608-267-7972
                                           State Bar No. 1076965

                                           Zachary Ramirez
                                           Assistant General Counsel
                                           Zachary.Ramirez@wisconsin.gov
                                           Phone No. 608-266-8128
                                           State Bar No. 1082568

Attorneys for Defendants Rebecca Cameron Valcq and Michael Huebsch




                                           2
